In the

    United States Court of Appeals
                 For the Seventh Circuit
                      ____________________
No. 17-2890
RAY K. HAYNES,
                                                   Plaintiff-Appellant,
                                  v.

INDIANA UNIVERSITY, et al.,
                                                Defendants-Appellees.
                      ____________________

             Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
          No. 1:15-cv-01717-LJM — Larry J. McKinney, Judge.
                      ____________________

    ARGUED APRIL 11, 2018 — DECIDED SEPTEMBER 4, 2018
                 ____________________

   Before BAUER, SYKES, and BARRETT, Circuit Judges.
    SYKES, Circuit Judge. Ray Haynes was employed as an as-
sistant professor in the Department of Education at Indiana
University. At the end of his six-year probationary contract,
he lost his bid for tenure. Haynes, who is black, alleges that
the University denied his tenure application because of his
race in violation of federal law. The district judge entered
summary judgment for the University and we aﬃrm. The
judge’s evidentiary rulings were sound, and the record does
2                                                    No. 17-2890

not support an inference that the University denied tenure
because of Haynes’s race.
                         I. Background
   In 2008 Indiana University hired Haynes as an assistant
professor in the Instruction Systems Technology Department
of the School of Education. Roughly three-quarters of
Haynes’s salary was ﬁnanced by the Strategic Recruitment
Fund, which the University established to “facilitate the
recruitment of underrepresented minorities and women into
the professoriate.” Haynes was oﬀered a six-year probation-
ary contract, at the end of which the University would
decide if he qualiﬁed for tenure.
   Achieving tenure at Indiana University is a multistep
process fraught with nuanced and highly contextualized
value judgments. The University’s tenure guidelines provide
that “[d]ecisions about tenure … are reached through the
comprehensive and rigorous peer review of achievements
and promise.” More speciﬁcally, a candidate is evaluated
across three dimensions: research, teaching, and service. He
must be “excellent” in at least one area of his choosing and
“satisfactory” in the other two.
    After making this selection, the candidate formally be-
gins the tenure application process. He ﬁrst assembles a
dossier that includes his curriculum vitae, a personal state-
ment, and a list of twelve proposed external reviewers. The
candidate and the University together select six of these
reviewers to write letters evaluating the candidate’s applica-
tion. Once completed, these letters are submitted with the
rest of the dossier for several levels of faculty review. First, a
committee within the candidate’s department considers the
No. 17-2890                                                   3

application and issues a recommendation. Its ﬁndings and
conclusions are then passed along to a school-wide com-
mittee, which does the same. Finally, with the candidate’s
dossier and two committee reports in hand, the University’s
Tenure Advisory Committee makes a recommendation to the
Vice Provost, who in turn issues a tenure decision and
submits it for ﬁnal approval by the Provost, President, and
Board of Trustees.
    This case centers on Haynes’s experience with this wind-
ing tenure process. In April 2013 Haynes submitted his
dossier to the School of Education, which was responsible
for reaching out to his proposed external reviewers. Surpris-
ingly, only one of Haynes’s twelve potential recommenders
agreed to evaluate his application. This left Haynes to seek
out alternates. Thomas Brush, the chair of his department,
oﬀered a few suggestions, and Haynes put forward a few
more of his own. Together Brush and Haynes eventually
secured six reviewers willing to write evaluations, three
proposed by Haynes and three he adopted on Brush’s
recommendation.
    The letters were largely positive, albeit with a notable ex-
ception. Patricia Hardré, one of Brush’s proposed reviewers,
put Haynes’s “overall research performance in a gr[ay] area
of clearly satisfactory[] but not clearly excellent.” Her main
concern was that Haynes’s research was “not as rigorous in
methods, nor as high-quality in venues, as most candidates”
she had reviewed from peer institutions. Hardré also opined
that Haynes oﬀered nothing “new” beyond his “unique
specialization of ‘inclusion’ and his identity as an African-
American.” She again commented on Haynes’s race later in
her evaluation, this time saying she regretted that she was
4                                                No. 17-2890

unable to “support and endorse a colleague who is a mem-
ber of an underrepresented minority.”
   These critiques notwithstanding, Haynes took his com-
pleted dossier and embarked on the University’s tiered
review process. Because he selected research as his perfor-
mance area of excellence, he needed to demonstrate that he
was “beginning to establish a national and/or international
reputation as an original contributor through research.”
Haynes also had to prove that his teaching and service to the
University community were satisfactory.
    Haynes got oﬀ to a good start with his department’s ten-
ure committee, which voted 4–2 in his favor. Brush support-
ed the committee’s recommendation and drafted a summary
of its ﬁndings to be included with Haynes’s dossier. He
remarked that Haynes’s scholarship could “have a huge
impact in K–12, higher education, and business and industry
settings.” Despite Hardré’s concerns, he also noted that
several of “Haynes’[s] peer-reviewed publications [are] in
well-respected journals.” Finally, Brush compiled a series of
student reviews that favorably commented on Haynes’s
teaching performance.
    Haynes’s dossier was then forwarded to Krista
Glazewski who presented his case to the School of Educa-
tion’s tenure committee. There Haynes did not fare as well
as he might have hoped. The committee voted 6–3 against
tenure, ﬁnding Haynes’s research to be less than excellent
and his teaching to be unsatisfactory. Gerardo Gonzalez, the
school’s dean, wrote a memorandum adopting and express-
ing the committee’s concerns. In it he explained that “the
committee questioned the extent of Dr. Haynes’[s] impact
based on low citation numbers and low numbers of publica-
No. 17-2890                                                   5

tions in high-quality journals.” As for teaching, the com-
mittee noted that Haynes’s “evaluations ha[d] been mixed[]
and particularly low in the online courses.” Gonzalez con-
tinued: Haynes failed to show “signiﬁcant improvement
over the years[,] and comments from some students indicat-
ed that Dr. Haynes sometimes [was] unresponsive to emails
and questions about course assignments.” In December 2013
Gonzalez advised Haynes that the School of Education
would recommend against tenure.
    Things only got worse for Haynes at the university-wide
Tenure Advisory Committee. For many of the reasons cited
by the School of Education, the committee voted unanimous-
ly against tenure in a 9–0 vote. All nine members concluded
that Haynes’s research was not excellent, and eight deter-
mined that his teaching was unsatisfactory. The University’s
Vice Provost adopted these conclusions and informed
Haynes on March 26, 2014, that tenure was denied. All in all,
27 faculty members voted on Haynes’s application, with 18
ﬁnding his teaching unsatisfactory and 19 concluding that
his research was not excellent.
    Haynes vigorously contested his tenure decision. He be-
gan with several layers of academic review, then lodged a
complaint with the Equal Employment Opportunity Com-
mission, and ﬁnally ﬁled suit in federal court against the
University and several of its administrators in their individ-
ual and oﬃcial capacities. (We refer to the defendants collec-
tively as “the University” unless the context requires
otherwise.) Haynes alleged that his application for tenure
was rejected because of his race in violation of the Civil
Rights Act of 1866, 42 U.S.C. § 1981, and Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. Haynes sought
6                                                 No. 17-2890

several forms of injunctive relief, including reinstatement,
and monetary damages for lost pay and other injuries.
    The case proceeded through discovery, and the Universi-
ty eventually moved for summary judgment. Several issues
in this appeal involve the ensuing motions ﬁled in the
district court, which requires us to dive into a bit of proce-
dural minutiae.
    Haynes submitted a declaration from Laura Perna, his
expert on academic tenure, with his response to the Univer-
sity’s motion. The University moved to strike the declara-
tion, both in its reply brief and by adjoining motion, arguing
that the expert’s opinion did not meet the requirements of
Rule 702 of the Federal Rules of Evidence and Daubert v.
Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
    Haynes asked for leave to ﬁle a surreply on the admissi-
bility of his expert’s declaration. He also sought to submit a
lengthier report from Perna and an additional expert report
from Anthony Greenwald on the subject of implicit bias.
Haynes argued that these additional materials were relevant
to the Daubert determination. He ﬁled a separate motion for
leave to supplement the record with these reports because he
was presenting them after summary-judgment brieﬁng had
concluded. He said the reports were late because Perna and
Greenwald couldn’t prepare them in time to comply with
the court’s brieﬁng schedule.
    The judge excluded Perna’s expert declaration and de-
clined to accept the additional expert reports. Applying
Rule 702 and Daubert, the judge concluded that the opinions
in Perna’s declaration were inadmissible because she did not
rely on any specialized knowledge and her testimony would
No. 17-2890                                                    7

not assist the trier of fact. As for the late expert reports, the
judge rejected the explanation for their tardiness because
Haynes had never before suggested that the court’s brieﬁng
schedule for dispositive motions might interfere with the
preparation of any expert reports. In fact, he had sought and
obtained several extensions of time without raising this
concern.
    With these evidentiary disputes out of the way, the judge
turned to the motion for summary judgment and ruled that
Haynes’s claims failed as a matter of law. The judge identi-
ﬁed a number of ﬂaws in Haynes’s case, but the primary
basis for the decision was the lack of record support for
Haynes’s claim that the University denied his tenure appli-
cation because of his race.
                        II. Discussion
    Haynes asks us to review the summary judgment and the
evidentiary rulings that preceded it. We review a summary
judgment de novo, Manley v. Law, 889 F.3d 885, 889 (7th Cir.
2018), and we set aside the district court’s evidentiary rul-
ings only for an abuse of discretion, see Lewis v. CITGO
Petroleum Corp., 561 F.3d 698, 704–05 (7th Cir. 2009) (expert
testimony); Stinnett v. Iron Works Gym/Exec. Health Spa, Inc.,
301 F.3d 610, 613 (7th Cir. 2002) (motions to strike); Vance v.
Ball State Univ., 646 F.3d 461, 469 (7th Cir. 2011) (motions to
supplement).
   We think the judge made the right call on all fronts. Be-
fore we turn to these rulings, however, we pause to deter-
mine which of Haynes’s claims are properly before us. The
University argues that the Title VII claim fails on procedural
8                                                   No. 17-2890

grounds and that part of the § 1981 claim is barred by sover-
eign immunity.
A. Title VII Claim
    A Title VII plaintiﬀ must ﬁrst ﬁle a complaint with the
Equal Employment Opportunity Commission within
300 days of “when the defendant has taken the action that
injures the plaintiﬀ.” Sharp v. United Airlines, Inc., 236 F.3d
368, 372 (7th Cir. 2001). Haynes’s complaint was untimely
under this rule. The Vice Provost notiﬁed Haynes on
March 26, 2014, of the University’s decision to deny tenure,
so the deadline to lodge a complaint with the EEOC was
January 20, 2015. He waited until April 10, 2015, to ﬁle his
EEOC complaint.
    Haynes asks us to apply equitable tolling to forgive the
late complaint. We can do so only if a reasonable person in
his position would not have been “aware of the possibility of
a claim of discrimination” at the time of the adverse em-
ployment action—here the tenure decision. Hentosh v.
Herman M. Finch Univ. of Health Scis./The Chi. Med. Sch.,
167 F.3d 1170, 1175 (7th Cir. 1999) (internal quotation marks
omitted). Even if this standard is satisﬁed, we will not grant
“an automatic extension of indeﬁnite duration.” Id. The
plaintiﬀ is not entitled to a renewed 300-day window even
when tolling is justiﬁed. See Thelen v. Marc’s Big Boy Corp.,
64 F.3d 264, 268 (7th Cir. 1995). Instead, tolling is appropriate
only for a length of time within which it would have been
reasonable to ﬁle a complaint. See Hentosh, 167 F.3d at 1175.
   Even if we assume tolling is justified here (and we’re
skeptical), Haynes waited far too long. He alleged in his
complaint that “on or around October 24, 2014, was the first
No. 17-2890                                                   9

time that [he] suspected or was aware of racial discrimina-
tion against him.” Absent amendment, that amounts to a
binding judicial admission, and it cannot be controverted on
appeal. See Keller v. United States, 58 F.3d 1194, 1198 n.8 (7th
Cir. 1995). Haynes therefore knew he had a possible discrim-
ination claim on that date at the latest. This leaves us to ask
whether three months—from October 24, 2014, to the origi-
nal deadline—was enough time for Haynes to file an EEOC
complaint. It clearly was. We have remarked that adminis-
trative complaints should be filed “within days, and at most
weeks,” of discovering a possible discrimination claim.
Thelen, 64 F.3d at 268. Haynes makes no effort to explain
why he needed more time. The Title VII claim fails for lack
of a timely EEOC complaint.
B. § 1981 Claim
    With no Title VII claim left, Haynes’s suit rests entirely
on § 1981. This venerable civil-rights statute gives “[a]ll
persons within the jurisdiction of the United States” the
same right “to make and enforce contracts … as is enjoyed
by white citizens.” 42 U.S.C. § 1981(a). Haynes sued the
University, its Board of Trustees, and several of its adminis-
trators in their individual and official capacities seeking
various forms of injunctive relief and damages for violating
his rights under this provision.
   Everyone agrees that the claim for injunctive relief can
proceed against the official-capacity defendants. The
University argues that sovereign immunity completely bars
Haynes’s action for monetary damages. This is clearly
correct with respect to the University and the Board of
Trustees. A state and its agencies cannot be subject to a
federal suit without the state’s consent, N. Ins. Co. of N.Y. v.
10                                                 No. 17-2890

Chatham County, 547 U.S. 189, 193 (2006), and this bar applies
with full force to claims under § 1981, Rucker v. Higher Educ.
Aids Bd., 669 F.2d 1179, 1184 (7th Cir. 1982). The University
and its Board of Trustees are state agencies for sovereign-
immunity purposes, so Haynes cannot maintain an action
for damages against them. Peirick v. Ind. Univ.–Purdue Univ.
Indianapolis Athletics Dep't, 510 F.3d 681, 695 (7th Cir. 2007).
    Haynes cannot pursue a damages action against the
University administrators either. A plaintiff cannot bring a
claim for damages against state personnel in their official
capacities. See Nelson v. Miller, 570 F.3d 868, 883 (7th Cir.
2009). Neither can he seek monetary relief from state em-
ployees in their individual capacities if the suit “demonstra-
bly has the identical effect as a suit against the state.” Luder
v. Endicott, 253 F.3d 1020, 1023 (7th Cir. 2001) (emphasis
omitted). That is to say, sovereign immunity bars individual-
capacity claims for damages whenever “[t]he money will
flow from the state treasury to the plaintiff[].” Id. at 1024.
    Applying this rule can be a knotty and fact-bound in-
quiry, but clear precedent guides us here. In Omosegbon v.
Wells, 335 F.3d 668 (7th Cir. 2003), a junior professor brought
an action for damages and injunctive relief against a number
of her supervisors in their individual capacities after she was
fired by Indiana State University. We held that sovereign
immunity barred her claim for damages for alleged federal
constitutional violations. We found it “inescapable that any
resulting judgment will be paid by the state” because the
professor sought “backpay and other forms of monetary
compensation based on an employment contract.” Id. at 673.
We also noted that the individual defendants “were not even
parties to the contract in their individual capacity.” Id.
No. 17-2890                                                  11

    This case is materially the same. Most importantly,
Haynes seeks monetary relief for an injury relating to his
employment with Indiana University. As in Omosegbon, the
University administrators were not parties to Haynes’s
employment contract in their individual capacities. We have
no reason to believe that they, rather than the University,
would foot the bill for a resulting judgment. Sovereign
immunity therefore defeats Haynes’s damages action against
the University administrators, both in their individual and
official capacities. That leaves us with one claim for review: a
§ 1981 action for various forms of injunctive relief.
C. Evidentiary Rulings
    We have one more issue to resolve before turning to the
merits. Haynes argues that the judge incorrectly excluded
his three proffered expert reports: the Perna declaration, the
Perna report, and the Greenwald report.
    Perna’s initial declaration offered two opinions: the
University granted tenure to an equally qualified white
woman the year before it denied Haynes’s application, and
“various aspects of [Haynes’s] promotion and tenure process
were not appropriately executed.” The judge properly
excluded this proposed testimony. Rule 702 permits a quali-
fied expert to testify to “specialized knowledge” if it “will
help the trier of fact to understand the evidence or to deter-
mine a fact in issue.” The Perna declaration fell short on both
grounds.
   First, Perna lacked the specialized knowledge necessary
for an opinion on the relative merits of Haynes’s tenure
application as compared to anyone else’s. Perna specifically
acknowledged that she had no “expert[ise] in … Haynes’[s]
12                                                No. 17-2890

content area.” In other words, she disclaimed the only
specialized knowledge that would qualify her to offer an
opinion on Haynes’s fitness for tenure. Her analysis be-
trayed as much. Perna drew her sweeping conclusion from
the simple fact that Haynes and the proposed white female
comparator had similar publication rates. This runs contrary
to the University’s stated tenure guidelines, which stress that
a candidate’s research acumen “cannot be fully captured by
the count of publications.” It also doesn’t help the trier of
fact; a layperson can easily tally up the number of articles
published.
    Similarly, the other opinion proffered in Perna’s initial
declaration—that “various aspects” of Haynes’s tenure
process were poorly executed—did not rest on any special-
ized knowledge. Rather than chronicle the University’s
procedure and then compare it to what she believes is the
academic norm, Perna focused myopically on Haynes’s
external reviewers, and even then her “analysis” is little
more than a series of quotations from the record. She point-
ed to certain University personnel who expressed concern
with the “probative value” of Haynes’s external recom-
menders, only to respond with a quote from his mentor who
admitted she “dropped the ball on external reviewers.” This
implies at most that some at the University recognized a
problem with one or more of Haynes’s external reviewers.
At no point did Perna bring her own specialized knowledge
to bear and explain the significance of these statements. In
effect, Perna’s declaration merely flags certain record evi-
dence for the fact-finder’s consideration. That doesn’t assist
the fact-finder in understanding the evidence.
No. 17-2890                                                       13

    The judge also appropriately excluded Perna’s and
Greenwald’s formal expert reports. Haynes points to noth-
ing in Perna’s more complete report that remedies the
admissibility concerns with her initial declaration, so we’ll
assume that’s because there’s nothing to find. Greenwald’s
report addresses the possibility of implicit racial bias, but
unintentional discrimination is not cognizable under § 1981.
See, e.g., Melendez v. Ill. Bell Tel. Co., 79 F.3d 661, 669 (7th Cir.
1996) (“To prevail under 42 U.S.C. § 1981, a plaintiff ulti-
mately must prove that he has been a victim of intentional
discrimination.”).
    Finally, even if the Perna and Greenwald reports were
otherwise admissible, the judge did not abuse his discretion
in declining to allow Haynes to add them to the record after
summary-judgment briefing had ended. The judge was
motivated by an entirely reasonable concern: he did not
want Haynes to introduce new evidence without letting the
University respond. And as we’ve noted, Haynes never
alerted the judge to any problems his experts had in meeting
the dispositive-motions deadline until after briefing was
complete. Indeed, he earlier sought four extensions of time,
requested further discovery under Rule 56(d) of the Federal
Rules of Civil Procedure, and moved to enlarge time for
expert discovery without once suggesting that the expert
reports wouldn’t be ready in time for a summary-judgment
motion.
   Haynes nonetheless asks us to excuse his failure to raise
the issue earlier. He claims it would have been futile to
request more time because the magistrate judge’s scheduling
order instructed the parties “not [to] expect to receive exten-
sions of their deadlines … that would threaten the ability to
14                                                   No. 17-2890

have the [summary-judgment] motion … fully briefed by
May 26, 2017.” We don’t read this as absolutely foreclosing
any extension requests. More importantly, it’s not an excuse
for belatedly asking to supplement the record with expert
reports after summary-judgment briefing is complete.
D. Merits
   At last we arrive at the merits. There are several ways to
present a claim of racial discrimination, but we have recently
explained that the inquiry can be distilled into a single rule:
The plaintiff’s case may proceed to trial only if “the evidence
would permit a reasonable factfinder to conclude that the
plaintiff’s race … caused the discharge or other adverse
employment action.” Ortiz v. Werner Enters., Inc., 834 F.3d
760, 765 (7th Cir. 2016).
    This burden is especially difficult to meet when it comes
to academic tenure. We have long recognized the “nuanced
nature” of tenure decisions and our corresponding reticence
to “second-guess the expert decisions of faculty commit-
tees.” Sun v. Bd. of Trs. of Univ. of Ill., 473 F.3d 799, 815 (7th
Cir. 2007) (quotation marks omitted). Scholars, not courts,
“are in the best position to make the highly subjective judg-
ments related with the review of scholarship and university
service.” Farrell v. Butler Univ., 421 F.3d 609, 616 (7th Cir.
2005). Accordingly, we closely scrutinize discrimination
claims in this context to be sure the dispute is not simply one
of academic disagreement with the underlying decision to
deny tenure.
   The structure of the tenure process stands as an addition-
al obstacle to a successful claim. Because a plaintiff must
demonstrate that his race precipitated an “adverse employ-
No. 17-2890                                                 15

ment action,” Ortiz, 834 F.3d at 765 (emphasis added), our
inquiry centers on the motivations of the ultimate decision-
makers. With tenure this analysis is unusually complex.
Several “independent and University-wide committees”
conduct “numerous layers of review,” and “the causal
connection between any possible discriminatory motive of a
subordinate participant … and the ultimate tenure decision
is weak or nonexistent.” Adelman-Reyes v. Saint Xavier Univ.,
500 F.3d 662, 667 (7th Cir. 2007) (quotation marks omitted).
Thus a plaintiff needs compelling evidence that “clear
discrimination” pervasively infected the final tenure deci-
sion. Farrell, 421 F.3d at 609.
   This case is not a close one under these standards. In fact,
we need not rely much on the finer points of academic
tenure and its intersection with antidiscrimination law.
Haynes’s claim fails for the simple reason that he lacks any
evidence to suggest that the University denied tenure be-
cause he is black.
   The bulk of Haynes’s case focuses on his allegations of
chicanery during the University’s review of his tenure
application. For example, he contends that Brush, the de-
partment chair, recommended critical and unqualified
external reviewers, wrote the report of his committee’s
findings in a way that would make support for his candida-
cy look more tepid, and expressed animosity toward him
both in person and in correspondence with other faculty
members. He also alleges that Glazewski and Gonzalez, who
took the lead when the process moved to the School of
Education, engaged in similar behavior. Even if we credit
these assertions, there remains a simple and fatal flaw.
Haynes has no evidence that any of these people sought to
16                                                No. 17-2890

sabotage him because of his race. He must base the core of
his claim on something other than bald speculation. See
St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993) (hold-
ing that the employee bears the burden to prove that “dis-
crimination was the real reason” behind an adverse action)
(emphasis added).
   Haynes next urges us to consider certain indicia of his
performance as an assistant professor: he once obtained a
research grant, won a teaching award, and earned an “ex-
emplary” performance review several months before tenure
was denied. To Haynes’s mind these accolades show that the
University must have acted out of racial animus because he
was otherwise qualified for tenure. This argument is twice
unsound. Again Haynes assumes racism with no proof. And
as important, Haynes’s argument rests on a premise we
cannot entertain. To prove pretext he must first prove that
he was worthy of tenure. But as we’ve just explained, we do
not sit as an academic review board and “second-guess the
expert decisions of faculty committees.” Sun, 473 F.3d at 815.
Haynes must do more than ask us to question the academic
judgment of the 19 faculty members who decided he was
unqualified for tenure.
    Haynes’s remaining evidence likewise fails to establish
that racial bias motived the University’s tenure decision. He
cites the fact that the School of Education has never offered
tenure to a black man. That’s beside the point. A § 1981
claim “reaches only intentional discrimination” against the
particular plaintiff, Gen. Bldg. Contractors Ass’n, Inc. v.
Pennsylvania, 458 U.S. 375, 396 (1982), and the University’s
track record says nothing about how it treated Haynes. Next,
Haynes was hired through a minority-recruitment initiative,
No. 17-2890                                                  17

which he says is evidence that the University needed to
address a pervasive bias problem. That can’t possibly be
right. If anything it shows that the University sought to
recruit and retain minority scholars, not turn them away.
    Finally, Haynes argues that Hardré’s letter evinced un-
mistakable racial bias that tainted the University’s entire
review. We disagree on both scores. Hardré cited Haynes’s
race as a factor in his favor; she lamented the fact that she
could not “support and endorse a colleague who is a mem-
ber of an underrepresented minority.” But even if this
comment were somehow problematic, there is little evidence
that it poisoned the final tenure decision. Gonzalez men-
tioned the letter in his summary of the School of Education’s
findings, but Brush explained why its conclusions were
unwarranted when he offered the departmental review. All
of the scholars who had a role in this decision could weigh
the letter as they saw fit.
    In sum, the sole claim preserved in this case fails for lack
of evidentiary support. Haynes cannot proceed to trial on a
claim of racial discrimination without any evidence that the
University discriminated against him because of his race.
                                                     AFFIRMED.